Mr. Justice McReynolds,
dissenting:
Mb Justice Butler and I conclude that the challenged judgment áhould be affirmed.
Respondent, Benjamin Fainblatt, as sole owner, conducts a small plant for manufacturing wearing apparel located at Somerville, New Jersey, where he employs some sixty women. There he receives material belonging to Lee Sportswear Company of New York and under contract converts this into garments. These are delivered to the company’s representative and payment is made for the work . done. The owner sends the finished, products to New York.
The Labor Board claims jurisdiction in respect of employment at this establishment upon the theory that the material and garments move in interstate commerce; *610that disapproved labor practices there may lead to disputes; that these may cause a strike; that this may,reduce the factory output; that because of such reduction less goods may move across the state lines; and thus there may come about interference with the free flow of commerce between the states which Congress has power to regulate. So, it is said, to prevent this possible result Congress may control the relationship between the employer and those employed. Also, that the, size of the establishment’s normal output is of minor or no importance. If - the plant presently employed only one woman who stitched one skirt during each week which’the owner regularly accepted and sent to another state, Congressional power would extend to the enterprise, according to the logic of the Court’s opinion. '
Manifestly if such attenuated, reasoning — possibility massed upon possibility — suffices,'Congress may regulate wages, hours, output, prices, etc., whenever any product of employed labor is intended to pass beyond state lines— possibly if consumed next door. Producers of potatoes in Maine, peanuts in Virginia, cotton in Georgia, minerals in Colorado, wheat in Dakota, oranges in California, and thousands of small local enterprises become subject to national direction through a Board.
Of course, no such result was intended by those who framed the Constitution. If the possibility of this had been declared the Constitution could not have been adopted. So construed, the power to regulate interstate commerce brings within the ambit of federal control most if not all activities of the Nation; subjects states to the will of Congress; and permits disruption of our federated system.
Kidd v. Pearson (1888) 128 U. S. 1, 20, 21, lucidly pointed out the necessary result of this subversive doctrine, showed how it had long been authoritatively rejected,' and demonstrated its utter absurdity. A few *611paragraphs from that opinion may quicken estimation of what now impends.
“We think the construction contended for by plaintiff in error would extend the words of the grant to Congress, in the Constitution, beyond their obvious import, and is inconsistent with its objects and scope. The language of the grant is, ‘Congress shall have power to regulate commerce with foreign nations and among the several States,’ etc. These words are used without any veiled or obscure signification. ‘As men whose intentions require no concealment generally employ the words which most directly and aptly express the ideas they intend to convey, the enlightened patriots who framed our Constitution, and the people who adopted it, must be understood to have employed words in their natural sense and to have intended what they have said.’ Gibbons v. Ogden, supra, at page 188 [9 Wheat. 1, 188].
“No distinction is more popular to the common mind, or more clearly expressed in economic and political literature, than that between manufactures and commerce. Manufacture- is transformation — the fashioning of raw materials into a change of form for use. The functions of commerce are different. The buying and selling and the transportation incidental thereto constitute commerce; and the regulation of commerce in the constitutional sense embraces the regulation at least of such transportation. The legal definition of the term, as given by this court in County of Mobile v. Kimball, 102 U. S. 691, 702, is as follows: ‘Commerce with foreign countries, and among the States, strictly considered, consists in intercourse and traffic, including in these terms navigation, and the transportation and transit of persons and property, as well as the purchase, sale, and exchange of commodities.’ If it be held that the term includes the regulation of all such manufactures as are. intended to be the subject of commercial transactions in the future, it is impossible to deny *612that it would also include all productive industries that contemplate the same thing. The result would be that Congress would be invested, to the exclusion of the States, with the power to regulate' not only manufactures, but also agriculture, horticulture, stock raising, domestic fisheries, mining — in short, every branch of human industry. For is there one of them that does not contemplate, more or less clearly, an interstate or foreign market? Does not the wheat grdwer of-the Northwest, and the cotton planter of the South, plant, cultivate, and harvest his crop with an eye on the prices at Liverpool, New York, and Chicago? The power being vested in Congress and denied to the States, it would follow as an inevitable result that the duty would devolve on Congress to regulate all of these delicate, multiform, and vital interests — interests which in their nature are and must be, local in all the details of their successful management.”
The doctrine approved in Kidd v. Pearson has been often applied. It was the recognized view of this Court for more than a hundred years:
United States v. E. C. Knight Co., (1895) 156 U. S. 1, 16 declared—
“Slight reflection will show that if the national power extends, to all . . . productive industries, whose ultimate result may affect external commerce, comparatively little of business operations and affairs would be left for state control.”
Oliver Iron Co. v. Lord, (1923) 262 U. S. 172, 178—
“Mining is not interstate commerce, but, like manufacturing, is a local business subject to local regulation and taxation. ... Its character in this regard is intrinsic, is not affected by the intended use or disposal of the product, is not controlled by contractual engagements, and persists even though the business be conducted in close connection with interstate commerce.”
Schechter Corp. v. United States, (1935) 295 U. S. 495, 546, 548, 549, 550—
*613“If the commerce clause were' construed to reach all enterprises and transactions which could be said to have ¿n indirect effect upon interstate commerce, the federal authority would embrace practically all the activities of the people, and the authority of the State over its domestic concerns would exist only by sufferance of the federal government. . . . The distinction between direct and indirect effects of intrastate transactions upon interstate commerce must be recognized’as a fundamental one, essential to the maintenance of our constitutional system. . . . If the federal government may determine the wages and hours of employees in the internal commerce of a State ... it would seem that a similar control might be exerted over other elements of cost, also affecting prices, such as the number of employees, rents, advertising, methods of doing business, etc. All the processes of production and distribution that enter into cost could likewise be controlled. . . . But the authority of the federal government may not be pushed to such an extreme as to destroy the distinction, which the commerce clause itself establishes, between commerce ‘among the several States’ and the internal concerns of a State; . . . The recuperative efforts of the federal government must be made in a manner consistent with the authority granted by the Constitution.”
Carter v. Carter Coal Co., (1936) 298 U. S. 238, 303, 309—
“Plainly, the incidents leading up to and culminating in the mining of coal do not constitute such’ intercourse. The employment of men, the fixing of their wages, hours . of labor and working conditions, the bargaining in respect of these things — whether carried on separately or collectively — each and all constitute intercourse for the purposes of production, not of trade. . . . The government’s contentions in defense of the labor provisions are really disposed of adversely by our decision in the *614Schechter case. . . . There is no basis in law or reason for applying different ru-les to the two situations.”
The present decision and the reasoning offered to support it will inevitably intensify bewilderment. The resulting curtailment of the independence reserved to the states and the tremendous enlargement of federal power denote the serious impairment of the very foundation of our federated system. ¡Perhaps the change of direction, no longer capable of concealment, will give potency to the efforts of those who apparently hope to end a system of government found inhospitable to their ultimate designs,